390 F.2d 871
Dillard E. HENDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 23728.
United States Court of Appeals Fifth Circuit.
March 7, 1968.

Leon L. Porter, Jr., Clarksdale, Miss., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before RIVES, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
Dillard E. Henderson, represented here and in the Court below by the same appointed counsel, was convicted of conspiracy to pass, utter, and publish forged and altered United States postal money orders in violation of 18 U.S.C. 371, and of stealing property of the United States Post Office Department from two post offices, and aiding and abetting thereof in violation of §§ 2, 1707, and 2115 of Title 18, U.S.C. It is contended that appellant's motions for acquittal should have been granted.


2
We find the record sufficient to sustain the convictions, Wilson v. United States, 5 Cir., 1963, 320 F.2d 493; Beland v. United States, 5 Cir., 1941, 117 F.2d 958.


3
Affirmed.